Citation Nr: 0921066	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  99-03 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for pain syndrome due 
to traumatic injury.

3.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a chest cavity injury with a retained foreign 
body.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from September 1974 to 
February 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the New 
Orleans, Louisiana Regional Office (RO) of the Department of 
Veterans Affairs (VA).  By rating decision dated February 
1998 the RO continued a 20 percent evaluation assigned for 
chest cavity injury with retained foreign body in the lung.  
By rating decision dated March 2008 the RO denied the 
Veteran's claims of entitlement to service connection for 
PTSD and pain syndrome due to traumatic injury.  

At a May 1999 hearing the Veteran presented testimony before 
a Hearing Officer at the RO.  The hearing testimony pertained 
to the Veteran's chest cavity disability and a previous claim 
for chronic obstructive pulmonary disease.

The Veteran is in receipt of a separate 10 percent evaluation 
for painful scar, residuals of chest cavity injury.

In March 2001, August 2003 and March 2005, the Board remanded 
the issue of entitlement to an evaluation in excess of 20 
percent for residuals of a chest cavity injury with a 
retained foreign body for further development and procedural 
consideration.  


FINDINGS OF FACT

1.  The Veteran does not have PTSD related to his active 
service.



2.  Competent medical evidence does not show a chronic 
disability exhibited as a result of pain syndrome due to 
traumatic injury is related to service.

3.  The residuals of a chest cavity injury do not include 
moderate damage to Muscle Group II or more than a mild 
restrictive lung function.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp.); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

2.  Chronic disability exhibited by pain syndrome due to 
traumatic injury was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp.); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

3.  The criteria for an evaluation in excess of 20 percent 
for residuals of chest cavity injury with retained foreign 
body have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107 (West 2002 & Supp.); 38 C.F.R. §§ 3.159, 4.93, 
Diagnostic Code 5302, 4.96 (d)(ii), 4.97, Diagnostic Code 
6843 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159 (2008).  



In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the appellant of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.  See 
Notice and Assistance Requirements and Technical Correction,  
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 
C.F.R. Part 3).

In letters dated May 2001, October 2002, April 2004, April 
2005, January 2006, May 2006, July 2006, May 2008, August 
2008, and September 2008, the RO notified the Veteran of what 
the evidence must show in order to support his claims for 
service connection compensation benefits and an increased 
evaluation.  VA's letters notified the Veteran of what 
evidence he was responsible for obtaining, and what evidence 
VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  VA also informed him that it would make 
reasonable efforts to help him get evidence necessary to 
support his claims, particularly, medical records, if he gave 
VA enough information about such records so that VA could 
request them from the person or agency that had them.  With 
regard to the claim for PTSD, the January 2006 letter 
requested, among other things, that the Veteran inform VA of 
specific details of combat-related incident(s) and sent a 
questionnaire (VA Form 21-0781) for him to complete.  Thus, 
these documents served to provide notice of the information 
and evidence needed to substantiate the Veteran's claims.  
Moreover, in the May 2006 letter, the RO specifically 
notified the Veteran of the process by which initial 
disability ratings and effective dates are established if the 
service connection claims are granted.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

It further deserves mentioning that in cases where service 
connection has been granted and a disability rating and 
effective date have been assigned, as with the issue of 
entitlement to an increased evaluation for residuals of a 
chest cavity injury with a retained foreign body, the typical 
service-connection claim has been more than substantiated -- 
it has been proven, thereby rendering section 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Id. at 491, 500.  

In any event, the Veteran has in fact received additional 
VCAA notice relevant to his increased rating claim in the 
various notice letters he received.  In the May 2008, August 
2008 and September 2008, he was also provided notice with 
regard to an increased rating claim compliant with Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

In Vazquez-Flores, Id., the Court outlined the notice that is 
necessary in a claim for an increased rating.  The Court 
held, in essence, that the Secretary must give the claimant 
(1) notice that, to substantiate such claim, the claimant 
must provide (or ask the Secretary to obtain) evidence of a 
worsening of the condition and its impact on employment and 
daily life; (2) notice of how disability ratings are 
assigned; (3) general notice of any diagnostic code criteria 
for a higher rating that would not be satisfied by evidence 
of a noticeable worsening of symptoms and effect on 
functioning (such as a specific measurement or test result); 
and (4) examples of the types of medical and lay evidence the 
Veteran may submit to support an increased rating claim.

The April 2004, April 2005 and May 2006 letters provided the 
Veteran notice that he needed to submit evidence showing his 
service- connected disability had gotten worse.  The May 
2006, May 2008, August 2008 and September 2008 letters also 
explained how disability ratings are assigned (including that 
the impact of the disability on employment is considered), 
and provided examples of the types of medical and lay 
evidence the Veteran could submit to support the claim.  The 
May 2008, August 2008 and September 2008 letters also 
informed him of the criteria for rating chest cavity injury 
and scars.  So VA's duty to notify with respect to the 
Veteran's claims has been satisfied.

VA also has a duty to assist the Veteran in the development 
of his claims.  This duty includes assisting the Veteran in 
the procurement of service medical and pertinent treatment 
records and providing an examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, VA has obtained the Veteran's service record, 
all available identified pertinent VA records, including 
records from VA Medical Center (MC) in New Orleans and 
outpatient clinic in Baton Rouge, and private treatment 
records have been secured.  In the March 2005 Board remand 
the RO was asked to obtain treatment records and a list of 
prescribed pain medications dated from April 2001 to the 
present from Dr. DWD, the Veteran's private physician.  
Requests submitted to Dr. DWD were not answered and the 
Veteran indicated that Dr. DWD had retired and closed his 
office and he had no way of knowing where the indicated 
records of treatment were.  The Board notes that VA has made 
reasonable efforts to obtain these records, albeit 
unsuccessful.  See 38 C.F.R. § 3.159(c)(1).  In addition, the 
Veteran has been examined by VA examiners for compensation 
purposes in January 1999, July 2004 and May, August, 
September and November 2006.  VA's duty to assist the Veteran 
is met.

Accordingly, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of his claims.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Entitlement to Service Connection

The Veteran has requested service connection for PTSD and 
pain syndrome due to traumatic injury.  

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  In addition, service 
connection may be presumed for certain chronic diseases, such 
as psychoses, that are manifested to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

A.  Posttraumatic Stress Disorder

The Veteran claims that he has PTSD as a result of stressors, 
which were incurred in service.  He submitted statements in 
support of his claim, which described a stressor incident in 
September 1974.  He stated that while his unit (2nd Armored 
Division - Company Alpha 22) was practicing at the grenade 
range with live grenades, a soldier, standing next to him, 
pulled the pin from a grenade and when he went to aim the 
grenade rolled from his hand and exploded.  The Veteran was 
knocked unconscious from falling in n effort to avoid the 
blast.  When he regained consciousness he was told by his 
drill instructor to report to sick call.  He reported to the 
doctor that his neck, shoulder, back and right side were 
hurting.  He was given pain medications and sent back to his 
unit.  He also described another stressor in his statements.  
He stated that his upper bunk mate urinated in his bunk for 
several weeks and the urine landed in his (the Veteran's) 
face and it felt and sounded like a grenade explosion.  That 
triggered an episode where he jumped on his bunk mate and 
tried to kill him.  He was ordered to switch bunks and slept 
on the top bunk, which he stated caused him to have 
nightmares about the explosion from the grenade.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., Diagnostic and Statistical Manual of Mental 
Disorders (DSM- IV)), a link established by medical evidence 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  

According to the DSM-IV criteria, a diagnosis of PTSD 
requires that a Veteran be exposed to a traumatic event, and 
that he experience a number of specified current symptoms.  
The traumatic event or stressor involves experienced, 
witnessed, or being confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others.  In 
addition, the response must involve intense feelings of fear, 
helplessness, or horror.

If the Veteran did not engage in combat with the enemy, as is 
the case here, the Veteran's lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged in-
service stressor.  Instead, the record must contain credible 
supporting evidence which corroborates the Veteran's 
testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 
147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

Here, the in-service stressors claimed by the Veteran are so 
vague that they are not capable of being corroborated.  
Correspondence from the U.S. Army and Joint Services Records 
Research Center (JSRRC) coordinator dated March 2008 
indicated that efforts were made to obtain information 
necessary to corroborate stressful events for the Veteran's 
PTSD claim.  All available evidence including military 
records and the Veteran's responses were reviewed.  VA 
letters were sent to the Veteran requesting stressor-related 
information and military records obtained.  However, the 
JSSRC coordinator found the information on-hand insufficient 
to send to JSSRC.  Since the evidence does not establish that 
the Veteran engaged in combat, his account of the alleged in-
service stressors are not sufficient to establish that the 
stressors actually occurred and there is no supporting 
information in the evidentiary record that the claimed 
stressors occurred.

Furthermore, medical evidence of record does not show that 
the Veteran has not been diagnosed with PTSD.  Service 
records are completely negative for any complaints, 
treatment, findings or diagnosis of any psychiatric disorder 
during military service.  Post service medical records are 
also devoid of a medical diagnosis of PTSD.  The Veteran has 
received mental health treatment at VA medical facilities.  
VA examiners have consistently diagnosed him with chronic 
paranoid schizophrenia.  In October 2006 he had a positive 
PTSD screen at a VA Medical Center (MC).  The positive PTSD 
screen does not constitute a diagnosis of PTSD.  A diagnosis 
of PTSD must meet the DSM-IV criteria and the record does not 
show such a diagnosis.  38 C.F.R. § 4.125(a).  The Board 
therefore finds, after a thorough review of the medical 
evidence of record, that the weight of the medical evidence 
is against a finding that the Veteran has a diagnosis of PTSD 
established in accordance with 38 C.F.R. § 4.125(a).

The Board recognizes the sincerity of the arguments advanced 
by the Veteran that he has PTSD which should be service 
connected.  However, the resolution of issues which involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See 
also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, PTSD is a 
complex disorder which requires specialized training for a 
determination as to diagnosis and causation, and it is 
therefore not susceptible of lay opinions on etiology.  As 
noted above, the record does not show that the Veteran has 
been diagnosed with PTSD.

In the absence any verified stressor and a diagnosis of PTSD 
in the evidentiary record, service connection for PTSD must 
be denied.  

The medical evidence of record shows that the Veteran has 
been diagnosed with chronic paranoid schizophrenia; however, 
the Veteran does not contend and the record does not show 
that any other psychiatric disability had its onset in 
service or within the first year after separation from 
service, or is otherwise related to active duty.  As the 
evidence preponderates against the claim for service 
connection for PTSD, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra..

B.  Pain Syndrome Due to Traumatic Injury

The Veteran has claimed service connection for pain syndrome 
due to a traumatic injury in service.  He asserts that the 
traumatic injury happened at the time of the grenade 
explosion incident, in September 1974.  He stated that when 
he realized the live grenade was going to explode, he jumped 
in the air toward his foxhole and when the grenade exploded 
he missed the foxhole and was knocked unconscious.  He stated 
that when he went to sick call he reported that his neck, 
shoulder, back and entire right side was hurting.

In order  to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Service medical records are completely negative for any 
complaints, treatment, findings or diagnosis associated with 
a hand grenade accident during military service.  Service 
medical records show that the Veteran had his entrance 
examination in September 1974.  An eye examination is 
reported in October 1974; and he was seen and treated in 
November and December 1974 and January 1975 for symptoms 
associated with an upper respiratory infection.  He was 
discharged in February 1974.  

Post-service VA outpatient treatment reports dated in 2006 
reveal that the Veteran reported having chronic pain since a 
grenade exploded on him in service in 1974.  It is noted in 
the VA outpatient treatment records that the Veteran has 
scarring and damage from grenade attack on the right side of 
his trunk.  His trunk is further described with extensive 
scarring on the right side extending from oblique abdomen 
area to the back.  It was also noted that scarring is very 
painful to physical mobilization.  Diagnostic impressions 
from these reports include inadequate pain relief with pain 
from service-connected grenade injury and chronic pain from 
hand grenade accident in 1974.  

The Veteran is not service-connected for an injury due to a 
grenade explosion.  He is receiving compensation under 
38 U.S.C.A. § 1151 due to a procedure involving his chest 
cavity that occurred at a VAMC  He is also receiving 
compensation for a painful scar due to the residuals of the 
chest cavity injury.  The scar described by the VA doctor is 
the residual scar from surgeries associated with the 
Veteran's "chest tube" procedure in 1985 and 1986 and not 
the result of exposure to a grenade explosion in service.  
The Veteran's private physician, Dr. DWD, in a November 1989 
medical report noted that "Some type 'silastic' clamp was 
found in [the Veteran's] chest cavity but wasn't removed...  He 
was left with a huge scar on the right which still has a 
draining sore on it and hurts when he moves around or does 
anything."  

In light of the evidence, the Board finds that entitlement to 
service connection for a pain syndrome due to traumatic 
injury is not warranted.  The Veteran's service medical 
records do not reveal any complaints, diagnosis, or treatment 
associated with a hand grenade accident.  In addition, the 
Board notes that any opinion associating the Veteran's 
current noted history of injury from a hand grenade accident 
with the Veteran's service would be based upon the Veteran's 
report of his in service medical history that is unsupported 
by the service medical records and is not credible (there is 
no mention of this at his service discharge, on his initial 
claim for VA compensation in 1985 or at any time prior to the 
1985 treatment for pneumonia).  See Kowalski v. Nicholson, 19 
Vet. App. 171 (2005) (citing Swann v. Brown, 5 Vet. App. 229 
(1993) and Reonal v. Brown, 5 Vet. App. 458 (1993)).  
Consequently, the Veteran's claimed pain syndrome has not 
been found to be related to an incident in service and 
therefore does not meet the requirements necessary to warrant 
service connection.  

The Veteran already receives benefits associated with his 
chest cavity injury and additionally for a painful scar.  
Consequently, efforts to obtain a separate disability 
evaluation for pain syndrome related to that injury at this 
time would constitute impermissible "pyramiding," 
particularly where, as here, there is no competent medical 
evidence of record establishing a relationship between pain 
syndrome and an in-service incurrence.  See 38 C.F.R. § 4.14 
(2008) (noting that "pyramiding," the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes is to be avoided).  

Further, a symptom of pain, in and of itself is not a 
disability.  The Court has held that a symptom, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
("pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
While the Veteran has complained of pain of the neck, chest 
and abdomen, pain alone does not in and of itself constitute 
a disability, and as noted earlier, the Veteran is already 
receiving compensation for residuals of a chest cavity injury 
and for a painful scar related to the chest cavity injury and 
he has not been diagnosed with any current neck or abdomen 
disability.

Service connection is not warranted for pain syndrome due to 
traumatic injury.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine and finds that it is not for application in this 
instance.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.
III.  Entitlement to an Evaluation in Excess of 20 Percent 
for Residuals of a Chest Cavity Injury with a Retained 
Foreign Body

By way of history, in a May 1988 rating decision, the RO 
granted VA compensation benefits to the Veteran after a 
portion of a drainage catheter was inadvertently left in his 
chest; he had received VA medical treatment in October 1985 
for pneumonia with empyema of the right pleural space.  An 
attempt to remove the object was unsuccessful due to an 
infectious process involving the paraspinous muscles that 
prevented surgical exploration of the pleural and peritoneal 
cavities.

The resulting impairment was initially rated under the 
provisions of Diagnostic Code 6818, which set forth criteria 
for evaluating residuals of injuries to the pleural cavity.  
A 20 percent evaluation was granted for moderate impairment.  
In 1996, the criteria for rating pulmonary diseases generally 
were rewritten and updated.  As part of this process, 
Diagnostic Code 6818 was eliminated.  61 Fed. Reg. 46728 
(1996). Subsequently, the Veteran's disability has been rated 
under the provisions of Diagnostic Code 6843, which pertains 
to traumatic chest wall defects.  38 C.F.R. § 4.97.  The 
residual surgical scar has been service-connected and 
assigned a separate 10 percent rating.  

The Veteran filed a claim for an increased rating for his 
service-connected residuals of a chest cavity disability in 
August 1997.  The RO denied his claim in a February 1998 
rating decision and continued the 20 percent rating.  The 
Veteran perfected an appeal as to that issue.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

As note above, the Veteran's service-connected disability is 
evaluated under the rating criteria for traumatic chest wall 
defects, including pneumothorax, hernia, etc., at 38 C.F.R. § 
4.97, Diagnostic Code 6843.  Disabilities under this Code are 
in turn evaluated under the General Rating Formula for 
Restrictive Lung Disease and require the use of pulmonary 
function testing.

Under this formula, a 100 percent evaluation is warranted if 
the Forced Expiratory Volume in one second (FEV-1) is less 
than 40 percent of predicted value, or; the ratio of FEV-
1/Forced Vital Capacity (FVC) is less than 40 percent, or the 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath method (DLCO (SB)) is less than 40-percent 
predicted, or the maximum exercise capacity is less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or there is cor pulmonale (right heart failure), 
or there is right ventricular hypertrophy, or there is 
pulmonary hypertension (shown by echo or cardiac 
catheterization), or; there is an episode(s) of acute 
respiratory failure, or the Veteran requires outpatient 
oxygen therapy.

If the FEV-1 is 40- to 55-percent of predicted, or if the 
FEV-1/FVC 40 to 55 percent of predicted, or the DLCO (SB) is 
40- to 55-percent of predicted, or there is maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardio respiratory 
limit), a 60 percent evaluation is warranted.

A 30 percent evaluation is warranted if the FEV-1 is 56 to 70 
percent of predicted, or the FEV- 1/FVC is 56 to 70 percent 
of predicted, or the DLCO (SB) is 56 to 65 percent of 
predicted.

VA amended the rating schedule concerning respiratory 
conditions, effective October 6, 2006.  VA added provisions 
that clarify the use of pulmonary function tests (PFT's) in 
evaluating respiratory conditions.  A new paragraph (d) to 38 
C.F.R. § 4.96, titled "Special provisions for the application 
of evaluation criteria for diagnostic codes 6600, 6603, 6604, 
6825-6833, and 6840-6845" has seven provisions.  The Board 
notes that Diagnostic Code 6843 under which the Veteran is 
rated is among the diagnostic codes noted under 38 C.F.R. § 
4.96(d), however, a review of the regulatory changes which 
affect the current claim, reveals that all regulatory changes 
pertinent to this claim are non-substantive in nature, and 
merely interpret already existing law.

The criteria for the evaluation of a muscle injury are set 
forth in 38 C.F.R. § 4.56.  The criteria consist of the type 
of injury, the history and complaints, and the objective 
findings.  For VA purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c) (2008).  A through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury 
for each group of muscles damaged.  38 C.F.R. § 4.56(b) 
(2006).  For muscle group injuries in different anatomical 
regions that do not act upon ankylosed joints, each muscle 
group injury shall be rated separately and the ratings 
combined under the provisions of 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.55(f) (2008).

Muscle Group II functions in depression of arm from vertical 
overhead to hanging at side (1, 2); downward rotation of 
scapula (3, 4); 1 and 2 acts with Group III in forward and 
backward swing of the arm.  It includes the extrinsic muscles 
of the shoulder girdle: (1) pectoralis major II 
(costosternal); (2) latissimus dorsi and teres major (teres 
major, although technically an intrinsic muscle, is included 
with latissimus dorsi); (3) pectoralis minor; and (4) 
rhomboid.  

A slight injury to the dominant (major) or nondominant 
(minor) upper extremity will be rated as noncompensable.  A 
moderate injury to the dominant or nondominant upper 
extremity will be rated as 20 percent disabling.  A 
moderately severe injury will be rated as 30 percent 
disabling, if involving the dominant upper extremity, and as 
20 percent disabling, if involving the nondominant upper 
extremity.  A severe injury will be rated as 40 percent 
disabling, if involving the dominant upper extremity, and as 
30 percent disabling, if involving the nondominant upper 
extremity.  38 C.F.R. § 4.73, Diagnostic Code 5302 (2006).  
As the Veteran is right-handed, the criteria for the dominant 
upper extremity will apply.

Pursuant to an August 2003 Board remand of this issue, the 
Veteran underwent a VA examination in May 2004 revealed a 
small metallic fragment located in the Veteran's chest near 
the end of his right rib.  There was no evidence showing that 
the fragment had migrated into the right upper quadrant of 
the abdomen.  Pulmonary function tests (PFT's) were not 
conducted during that examination.  The Veteran stated that 
he took 120 pain reliever tablets per month, which were 
prescribed by his private physician, Dr. DWD.  When analyzing 
the effect that the Veteran's pain has on his ability to 
work, the May 2004 examiner observed the Veteran's history of 
polysubstance abuse, and determined that the extent of pain 
associated with the Veteran's service-connected chest 
disability was unclear.  

VA examination report in August 2006 shows a diagnosis of 
pulmonary hypertension (shown by echocardiogram), combined 
restrictive and obstructive respiratory disease.  The 
examiner noted that the obstructive portion is most likely 
from COPD and the restrictive portion most likely from lung 
surgery.  The examiner opined that the Veteran complains of 
significant pain related to his military injury and/or 
resulting surgery and is treated with narcotic pain 
medication.  He has minimal respiratory symptoms and minor 
pulmonary function abnormalities.  The only apparent muscle 
injury is related to the lung surgery to drain the empyema 
and he is not on oxygen therapy.

VA examination in November 2006 revealed chest wall scarring 
from drainage tube surgery and chest wall deformity was 
noted.  The Veteran had a persistent cough, dyspnea on 
moderate exertion and slightly limited chest expansion.  
Chest X-ray was normal revealing clear lungs with no evidence 
of pleural effusions and no significant bone abnormalities.  
An echocardiogram revealed mild pulmonary artery 
hypertension.  PFT showed reduced FEV1 and FVC with normal 
ratio consistent with restrictive lung disease.  The examiner 
indicated that PFTs were reviewed and commented that the 
results showed mild decrease in FVC and FEV1 that was 
consistent with restrictive lung disease.  The Veteran's FEV1 
was normal and had significant response to inhaled 
bronchodilators.  Lung volume measured normal and did not 
confirm initial impression of restriction.  Based upon the 
positive response to inhaled bronchodilators, the examiner 
opined that the Veteran most likely has a mild obstructive 
lung disease.  This diagnosis is consistent with the 
diagnosis in a January 1999 VA respiratory examination report 
where the examiner noted that mild chronic obstructive 
pulmonary disease (COPD) secondary to smoking accounted for 
the Veteran's complaint of exertional dyspnea and cough.

In a March 2007 addendum to the November 2006 respiratory 
examination, by the same examiner, it was noted that the 
Veteran had symptoms of dyspnea with exertion and a cough.  
His spirometry and lung volumes were unremarkable but there 
was a significant bronchodilator response, which is 
consistent with obstructive lung disease and the Veteran's 
prior history of tuberculosis and mycobacterial disease would 
not cause abnormalities in PFTs.  He stated that the 
Veteran's prior thoracotomy would certainly impact pulmonary 
function but with a restrictive pattern, which the Veteran 
does not have.  He concluded that it was not likely that the 
Veteran's history of tuberculosis and thoracotomy would be 
the cause of the Veteran's current symptoms.

On VA cardiovascular examination in January 2007, it was 
concluded that the Veteran's cardiac disorder is not likely 
to be related to the service connected chest cavity injury 
with retained foreign body.  The examiner noted that they 
appear to be two different issues.

The Veteran has pulmonary hypertension (shown by 
echocardiogram) and significant changes on pulmonary function 
testing.  However, the overall evidence does not point to the 
residuals of chest cavity injury as the cause of his cardio-
pulmonary dysfunction.  On VA cardiovascular examination the 
examiner stated that the Veteran's cardiac disorder is not 
likely to be related to the service connected chest cavity 
injury with retained foreign body.  The examiner in August 
2006 also noted that the restrictive portion of the Veteran's 
respiratory disease is most likely from lung surgery.  VA 
examiner in the March 2007 addendum to the respiratory 
examination indicated that the Veteran does not have a 
restrictive pattern that impacts pulmonary function.  His 
opinion points to chronic obstructive pulmonary disease as 
the cause of current symptoms.

As to the medical opinions provided, the Board notes that, 
when faced with conflicting medical opinions, the Board must 
weigh the credibility and probative value of the each 
opinion, and in so doing, may favor one medical opinion over 
the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) 
(citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The 
Board must account for evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data. 
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

What is important here, in addition to the contradictory 
nature of the statements described above, are the 
qualifications of the examiners in rendering such 
diagnosis/opinions.  While each medical opinion described 
above is competent, and each provides a rationale, the Board 
has assigned more probative weight to the March 2007 addendum 
due to its thoroughness combined with the actual respiratory 
examination conducted in November 2006 and in doing so finds 
that the overall evidence does not support entitlement to an 
evaluation in excess of the 20 percent he is currently 
assigned.  The medical records do not show that the Veteran 
has any additional functional impairment as a result of his 
initial chest cavity injury with retained foreign body that 
would warrant a higher evaluation.  

As noted above, the Board also ordered a VA examination to 
determine the current nature and severity of the service-
connected disability as to determine if any muscle group(s) 
is affected and the severity of any muscle damage.  Muscle 
and bone examinations were conducted in August 2006.  It was 
noted in the muscle examination report that there was a 
history of trauma to the muscles from surgery to the chest 
wall and lung in 1985.  There was a foreign body left in the 
chest after chest tube was removed.  The muscles involved 
were latissimus dorsi.  The wound was not through-and-
through, there were no associated bone, nerve, vascular or 
tendon injuries and no flare-ups of muscle injury residuals.  
It was noted that a muscle had not been injured, destroyed or 
traversed.  The Veteran's symptoms consisted of pain; there 
were no symptoms of uncertainty of movement, weakness or 
decreased coordination.  It was noted that there was a loss 
of deep fascia or muscle substance, including atrophy.  
Muscle function was normal in terms of comfort, endurance and 
strength sufficient to perform activities of daily living.  
Joint motion has not been limited by muscle disease or 
injury.  The diagnosis rendered was muscle injury resulting 
from lung surgery associated with residuals of chest cavity 
injury, which does not affect daily activities.  

In considering whether the Veteran is entitled to a 
disability rating, the Board finds that a higher rating is 
not warranted based on the evidence of record.  In order to 
warrant a minimal compensable evaluation under Diagnostic 
Code 5320 the medical evidence must show that the Veteran's 
muscle injury is manifested by moderate symptoms and that is 
not the case here.  As noted above, VA examination of the 
muscles show there are no symptoms of uncertainty of 
movement, weakness or decreased coordination.  Muscle 
function was normal in terms of comfort, endurance, strength 
and there was no resulting limitation of joint motion.

As to the Veteran's assertions that his current respiratory 
dysfunction is related to residuals of his chest cavity 
injury the Board notes that the Veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain.  However, the Veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, 
while the Veteran is competent to report what comes to him 
through his senses, he does not have medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart, supra.   However, the evidence 
reflects that his symptoms have remained constant throughout 
the course of the period on appeal and, as such, staged 
ratings are not warranted.

IV.  Extraschedular Considerations

The Board recognizes further that the question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Barringer v. Peake, 22 Vet. App. 242 
(2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
An extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2008).  The Board 
finds no evidence that the Veteran 's residuals of a chest 
cavity injury presented such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  There is no indication that the 
Veteran has been repeatedly hospitalized or incapacitated du 
to his residuals of a chest cavity injury in a way not 
addressed by VA's Rating Schedule.  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155 (West 
2002). Generally, the degrees of disability specified in the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extra-schedular rating is not warranted.  Bagwell, supra; 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

As the preponderance of the evidence is against the claim for 
an evaluation in excess of 20 percent for residuals of a 
chest cavity injury with a retained foreign body, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for pain syndrome due to 
traumatic injury is denied.

Entitlement to an evaluation in excess of 20 percent for 
residuals of a chest cavity injury with a retained foreign 
body is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


